Opinion by
Porter, J.,
This claim is for the cost of curbing laid on the westwardly side of Clinton avenue in front of the defendant’s property, in the plaintiff borough, by authority of an ordinance passed June 10,1896. On the trial a verdict was directed to be entered for the defendant. In this there was no error. What is called Clinton avenue is a part of a township road running through territory now in part included in the borough'of Oak-dale. This road was shown to have been in public use for *432more than twenty-one years. In front of the defendant’s property the road curved. When the improvement provided for by the above ordinance was commenced, the lines of the road were straightened. The effect of this was an encroachment upon the defendant’s land at one point and the setting of the road line out, at another. The ordinance under which this was done did not purport nor attempt to legislate respecting the plan or the lines of the street but simply provided for curbing. The effect, however, so far as the defendant’s land was concerned, was a substantial change of line without the authority of borough legislation. The plaintiff, however, offered in evidence a plan showing the lines of Clinton avenue to be straight as now sought to be curbed. This plan was rejected as evidence. It purported to be an original plan and recited that it was recorded pursuant to a resolution of councils. This recital was over the signature of one calling himself the burgess, but the fact that the plan was recorded was not certified by the signature of the recorder. The mere recital of the adoption of the plan by councils did not justify its admission in evidence. The ordinance or resolution of the councils should itself have been offered if such an ordinance existed. There was thus no evidence before the court showing that the lines of the old township road had been changed to the straight lines of Clinton avenue by any proper legislation. The claim by the borough for the setting of the curb on lines not approved or adopted by the councils, cannot therefore be sustained. The plaintiff’s case discloses several additional defects, but that above referred to is so patently fatal that we regard the discussion of the others as unnecessary.
Judgment affirmed.